Wilson, Judge:
These appeals for reappraisernent have been submitted for decision upon the following- stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the appeals for reappraisernent enumerated in the attached Schedule “A” are limited to the merchandise manufactured by K. K. Toda Mokko Sho, consisting of knocked down wood furniture and parts, and that, at the time of exportation thereof from Japan to the United States, the market value or the price at which such merchandise was freely sold or, in the absence of sales, freely offered for sale to 'all purchasers in the principal markets in Japan, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing ¡the merchandise in condition packed ready for shipment, to the United States, were the invoice unit prices, net packed.
2. That all the merchandise covered by the appeals for reappraisement was entered subsequent to February 27,1958.
3. That the merchandise the subject of (this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
4. That the appeals for reappraisernent enumerated in the attached Schedule “A” may be deemed submitted for decision on the foregoing-stipulation.
Upon the agreed facts and an examination of the official court files, I find and hold that said imported furniture was exported from Japan after February 27,1958; that the said merchandise consists of knocked-down wood furniture and parts manufactured by K. K. Toda Mokko *558Sho of Japan; that at the time of exportation from Japan to the United States, the price at -which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit prices, net packed.
I further find and hold that the imported knocked-down wood furniture and parts are dutiable under the provisions of section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165.
Judgment will be entered accordingly.